       Case 1:19-cv-00192-GSK Document 270             Filed 10/24/20    Page 1 of 2




                 UNITED STATES COURT OF INTERNATIONAL TRADE
 INVENERGY RENEWABLES LLC,

                   Plaintiff,

           and

 SOLAR ENERGY INDUSTRIES ASSOCIATION,
 CLEARWAY ENERGY GROUP LLC, EDF
 RENEWABLES, INC. and AES DISTRIBUTED
 ENERGY, INC.,

                   Plaintiff-Intervenors,
           v.

 UNITED STATES OF AMERICA, OFFICE OF
 THE      UNITED    STATES     TRADE                  Before: Judge Gary S. Katzmann
 REPRESENTATIVE, UNITED STATES TRADE                  Court No. 19-00192
 REPRESENTATIVE ROBERT E. LIGHTHIZER,
 U.S. CUSTOMS AND BORDER PROTECTION,
 and ACTING COMMISSIONER OF U.S.
 CUSTOMS and BORDER PROTECTION MARK
 A. MORGAN,

                   Defendants,

           and

 HANWHA Q CELLS USA, INC. and AUXIN
 SOLAR, INC,

                   Defendant-Intervenors.


                                            ORDER

        Upon consideration of the Emergency Motion to Modify Preliminary Injunction or, in the
Alternative, Enter a Temporary Restraining Order, October 20, 2020, ECF No. 263, filed by
Plaintiff, Invenergy Renewables LLC, and Plaintiff-Intervenors Clearway Energy Group LLC,
AES Distributed Energy Inc., EDF Renewables Inc., and the Solar Energy Industries Association
(collectively, “Plaintiffs”); Defendants’ Response to Plaintiffs’ Motion to Amend the Court’s
Preliminary Injunction or For a Temporary Restraining Order, October 23, 2020, ECF No. 269;
Defendant-Intervenors’ Hanwha Q CELLS USA, Inc. and Auxin Solar, Inc.’s Response to
Plaintiffs’ Emergency Motion to Modify Preliminary Injunction, October 23, 2020, ECF No. 268;
and all other papers and proceedings had herein, it is hereby:
        Case 1:19-cv-00192-GSK Document 270                  Filed 10/24/20     Page 2 of 2

Court No. 19-00192                                                                             Page 2



      ORDERED that Plaintiffs’ Motion, in the Alternative, for a Temporary Restraining Order
is GRANTED effective at 12:00 a.m. on October 25, 2020; and it is further

        ORDERED that Defendants, together with its delegates, officers, agents, servants, and
employees, shall be temporarily restrained from making any modification to the Harmonized Tariff
Schedule of the United States that includes or reflects Proclamation 10101 of October 10, 2020,
To Further Facilitate Positive Adjustment to Competition From Imports of Certain Crystalline
Silicon Photovoltaic Cells (Whether or Not Partially or Fully Assembled Into Other Products), 85
Fed. Reg. 65,639 (Oct. 16, 2020) (“Proclamation 10101”), insofar as it relates to bifacial solar
panels or bifacial panels; and it is further

       ORDERED that Defendants, U.S. Customs and Border Protection, its delegates, officers,
agents, and employees are hereby temporarily restrained from enforcing or making effective
Proclamation 10101 insofar as it relates to bifacial solar panels or bifacial panels or any
modifications to the Harmonized Tariff Schedule of the United States reflecting or including
Proclamation 10101 insofar as it relates to bifacial solar panels or bifacial panels; and it is further

       ORDERED that, pursuant to USCIT Rule 65(c), during the pendency of the Temporary
Restraining Order, Plaintiffs shall post bond with the court, in the amount of $1.00; and it is further

        ORDERED that, pursuant to USCIT Rule 65(b), the Temporary Restraining Order shall
expire on the earlier of November 7, 2020, fourteen days from the date of this order, unless
renewed, or the date upon which this court rules upon Plaintiffs’ Motion to Modify Preliminary
Injunction; and it is further

       ORDERED that a remote hearing on Plaintiffs’ Motion to Modify Preliminary Injunction
is scheduled for November 5, 2020 at 11:00 a.m. with dial-in or platform information to be
provided by the court; and is further

       ORDERED that Defendants and Defendant-Intervenors shall file replies to Plaintiffs’
Motion for Leave to File Second Supplemental Complaints, October 17, 2020, ECF No. 257, by
November 3, 2020; and that all parties shall reply to Defendant-Intervenors’ Conditional Motion
For a Panel of Three Judges, October 20, 2020, ECF No. 264, by November 3, 2020.

       SO ORDERED.

                                                               /s/ Gary S. Katzmann
                                                                     Judge

 Dated: October 24, 2020
        New York, New York
